 


109 HR 3382 IH: Sexual Predator Effective Monitoring Act of 2005
U.S. House of Representatives
2005-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3382 
IN THE HOUSE OF REPRESENTATIVES 
 
July 21, 2005 
Mr. Hastings of Florida introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide state and local governments with financial assistance that will increase their ability and effectiveness in monitoring convicted sex offenders by developing and implementing a program using global positioning systems to monitor convicted sexual offenders or sexual predators released from confinement. 
 
 
1.Short titleThis Act may be cited as the Sexual Predator Effective Monitoring Act of 2005.
2.FindingsCongress finds that—
(1)in recent years we have seen multiple cases of convicted sexual offenders serving probation abducting and murdering young children;
(2)several states have begun the development and implementation of outfitting convicted sexual offenders with Global Positioning Systems to track their movements while on probation;
(3)the employment of these devices will assist law enforcement in tracking the movements and location of probationers in real time to within 10 ft. of their location;
(4)Global Positioning System tracking will permit law enforcement to ensure that convicted sex offenders do not go to areas restricted according to the terms of their probation;
(5)Global Positioning Systems will serve to deter sexual predators from re-offending as they will know that their movements are monitored and tracked by law enforcement; and
(6)in the event that a convicted sexual offender commits an additional sex offense while on probation and monitored with a Global Positioning System, the Global Positioning System technology will aid law enforcement in the investigation of these crimes by quickly determining the location of sexual offenders within the area of the suspected crime.
3.Sexual predator monitoring program
(a)Grants authorized
(1)In generalThe Attorney General is authorized to award grants and contracts to State and local governments to assist such States and local governments in—
(A)carrying out programs to outfit sexual offenders with electronic monitoring units; and
(B)the employment of law enforcement officials necessary to carry out such programs.
(2)DurationThe Secretary shall award grants under this Act for a period not to exceed 3 years.
(b)Application
(1)In generalEach State or local government desiring a grant under this Act shall submit an application to the Attorney General at such time, in such manner, and accompanied by such information as the Attorney General may reasonably require.
(2)ContentsEach application submitted pursuant to paragraph (1) shall—
(A)describe the activities for which assistance under this Act is sought; and
(B)provide such additional assurances as the Attorney General determines to be essential to ensure compliance with the requirements of this Act.
4.Proportional shareThe Attorney General shall ensure that each State with eligible programs receives a proportional share of funding under this Act based on the total number of eligible States and the population of sex offenders to be monitored with global positioning systems in those States.
5.DefinitionIn this Act, the term “sexual offender” means an offender 18 years of age or older who commits a sexual offense against a minor.
6.Authorization of appropriations
(a)In generalThere are authorized to be appropriated $10,000,000 for fiscal year 2006 and $20,000,000 for fiscal year 2007 to carry out this Act.
(b)ReportNot later than April 1, 2007, the Attorney General shall report to Congress—
(1)assessing the effectiveness and value of this Act; and
(2)making recommendations for continuing funding and the appropriate levels for such funding. 
 
